internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no tam-149207-13 ---------------------- cc lb_i ctm pnx taxpayer’s name taxpayer’s address taxpayer’s identification no year s involved date of conference ------------------------------------------ -------------------------------- ---------------------------------------- ---------------- ------ ---------------- legend taxpayer company a company b date a mine a b date commodity audit period dollar_figurec d dollar_figuree g ---------------------------------------- -------------------------------------------------- --------------------------------- ---------------- ------ ---------------------- --- ------------------- ------ ---------------- ------------------------------------------------------------------------------------------ -- ----------- ----------------------- tam-149207-13 dollar_figureh i j -------------- --- ------------------------------------------------------ issue should the transfer of taxpayer’s b interest in mine a when taxpayer retained a bonus royalty and a production_royalty be treated for tax purposes as a lease or a sale of minerals conclusion the transfer of taxpayer’s b interest in mine a when taxpayer retained a bonus royalty and a production_royalty is treated for tax purposes as a lease of minerals facts taxpayer an international mining company acquired company a as part of a stock acquisition on date prior to its acquisition by taxpayer company a purchased an a interest in mine a company a subsequently purchased additional interests in mine a and owned a b interest during the audit period the owners of mine a treated this as a joint_venture and elected out of being treated as a partnership under subchapter_k therefore each owner includes on its own return the operating income and expenses with respect to its ownership_interest on date company a transferred its b interest in mine a to company b for dollar_figurec and retained two interests a production_royalty and a bonus royalty the production_royalty which burdened the b interest transferred by taxpayer is payable on a sliding scale topping out at d for commodity prices above dollar_figuree beginning after g reserves have been produced the bonus royalty a single lump sum of dollar_figureh is payable to taxpayer within i days after cumulative reserves of j are added to the existing reserves law and analysis sec_611 of the internal_revenue_code code provides in part that in the case of mines oil_and_gas wells other than natural deposits and timber there shall be allowed as a deduction in computing taxable_income a reasonable allowance for depletion and for depreciation of improvements according to the peculiar conditions in each case such reasonable allowance in all cases to be made under regulations prescribed by the secretary the code provides for two basic types of depletion_allowance cost_depletion is provided for in sec_612 and percentage_depletion in sec_613 tam-149207-13 sec_1_611-1 of the income_tax regulations provides that the annual depletion deductions are allowed only to the owner of an economic_interest sec_1 b further provides that the term economic_interest is defined as follows an economic_interest is possessed in every case in which the taxpayer has acquired by investment any interest in mineral in place and secures by any form of legal relationship income derived from the extraction of the mineral to which he must look for a return of this capital sec_1_614-1 provides that the term economic_interest includes working or operating interests royalties overriding royalties net profits interests and to the extent not treated as loans under sec_636 production payments whether the conveyance of an interest in a mineral_property is classified as a lease or as a sale_or_exchange depends upon whether the transferor retains an interest in the mineral_property and the nature of the interest if any retained by the transferor when the transferor assigns all of his or her interest in a mineral_property or a fractional interest that is identical to the interest retained or when a transferor assigns a continuing nonoperating_interest and retains a working_interest the conveyance is classified as a sale on the other hand when the transferor assigns the operating rights and retains a continuing nonoperating_interest the conveyance is classified as a lease or sublease see eg 287_us_103 287_us_551 in 58_tc_439 the taxpayer received an upfront payment at closing and no further payments until about of the ore body had been extracted if thereafter extraction exceeded that threshold the taxpayer would receive a royalty for the balance of the deal the tax_court held that no sale had occurred stating that the advance_payment was a bonus or advance royalty even though the taxpayer argued that it had no remaining interest in the first of minerals extracted from the premises because the taxpayer had already been paid in the instant case taxpayer transferred its b interest in mine a for an upfront cash payment and retained a bonus royalty and a production_royalty the transfer constitutes a lease if taxpayer retained an economic_interest the only relevant legal issue then is whether either the bonus royalty or the production_royalty is in fact an economic_interest in minerals in place if either is an economic_interest then taxpayer’s retention of the interest is inconsistent with sale treatment and lease treatment must apply to the instant transaction sale treatment is applicable only where there is a complete and total alienation of the taxpayer’s entire economic_interest tam-149207-13 the bonus royalty is payable to taxpayer within i days after cumulative reserves of j are added to the existing reserves without regard to whether any minerals are produced and sold under sec_1_611-1 in order for an interest to qualify as an economic_interest the owner of that interest must derive income from the extraction of mineral to which the owner looks for a return_of_capital the bonus royalty is payable without regard to production therefore taxpayer’s income from the bonus royalty is not derived from the extraction of mineral consequently the bonus royalty does not qualify as a retained economic_interest the remaining question is whether the production_royalty qualifies as a retained economic_interest the production_royalty is payable on a sliding scale topping out at d for commodity prices above dollar_figuree beginning after g reserves have been produced because taxpayer’s income is derived from the extraction of minerals and can only be satisfied from the extraction of mineral the production_royalty qualifies as an economic_interest for purposes of sec_1_611-1 the fact that taxpayer’s production_royalty is preceded by a production holiday and is subject_to a sliding scale regarding certain commodity prices does not prevent the production_royalty from being treated as a retained economic_interest in minerals in place conclusion therefore we conclude that taxpayer has retained an economic_interest in minerals in place through the retention of the production_royalty regardless of the contingencies related to that production_royalty caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 provides that it may not be used or cited as precedent
